EXHIBIT 10.54

AGREEMENT AND RELEASE

This Agreement and Release (the “Release”) has been entered into by and between
Cole Taylor Bank (the “Bank,” as defined in Section 4 herein) and Mark Garrigus
(as defined in Section 4 herein). In consideration for the promises contained in
this document, the parties agree:

 

Section 1.    Mark Garrigus’s employment with the Bank is terminated effective
June 30, 2008, unless the Bank designates in writing a different date
(“Termination Date”). The Bank agrees to pay Mark Garrigus any final wages,
expenses and paid time off benefits earned up to and including the Termination
Date. For any and all services rendered between and inclusive of the Termination
Date, Mark Garrigus shall earn or accrue no compensation other than the payments
and other consideration provided under this Release, with the sole exception
being that the period between and inclusive of today and the Termination Date
shall count toward his years of service under Taylor Capital Group, Inc. 401(k)
Plan, Taylor Capital Group, Inc. Profit Sharing/ESOP, and Taylor Capital Group,
Inc. Deferred Compensation Plan, and count toward maintaining health and welfare
benefits under the Taylor Capital Group, Inc. Consolidated Welfare Benefit
Program until the Termination Date. Section 2.    During the period from today
through and including his Termination Date, Mark Garrigus will remain an
employee at-will of the Bank. From today through and including April 30, 2008,
he will report for work. His responsibilities during this time will be those
associated with his former role with the Bank and to transition those duties to
other staff members. From May 1, 2008 through and including June 30, 2008, the
Bank may request and, so long as he has not procured alternative employment,
Mark Garrigus may agree to report for work and continue performing transition
duties as described above. Throughout this time, he will receive the benefits
described in this Release, provided that he complies with its terms and conducts
himself in a manner consistent with the high standards that the Bank requires of
its executives. Section 3.    In consideration for Mark Garrigus’s waiver of
claims and his other promises in this Release, he will receive payment of
severance benefits equal to fifty-two (52) weeks of his base salary as of today
of $246,406.25, minus deductions for state and federal taxes and other normal
withholdings and a pro-rated incentive bonus at your current 35% incentive
target under the Success Incentive Plan ($43,121.09), less applicable deductions
and withholdings. The payments provided for in this Release will be made in the
manner specified in the Taylor Capital Group and Cole Taylor Bank Severance
Plan.   

a. Mark Garrigus will receive any vested restricted stock or stock options, and
any vested 401(k), ESOP, Profit Sharing Plan, Non-Qualified Deferred
Compensation, and Supplemental Executive Retirement Plan company contribution
benefits granted through his Termination Date, consistent with plan documents.

  

b. Under the Release, the Bank will provide a net cash lump sum payment of
$2,500.00 in lieu of financial or tax planning assistance for his 2008 financial
and/or tax planning.

  

c. If Mark Garrigus elects to continue his medical benefits under COBRA, the
Bank will pay the premiums for his current coverage for up to 18 months.

  

d. To assist him in his transition, the Bank will pay the costs for executive
outplacement services of its choosing until Mark Garrigus procures alternative
employment but in no event beyond June 30, 2009.



--------------------------------------------------------------------------------

Section 4.    In consideration for the monetary payments and other benefits
outlined in this Release, Mark Garrigus on behalf of himself and his past and
present heirs, executors, administrators, and assigns (collectively referred to
in this Release as “Mark Garrigus”) irrevocably and unconditionally releases,
waives and discharges and agrees not to sue the Cole Taylor Bank; its past or
present parent, subsidiary, and affiliated companies including but not limited
to Taylor Capital Group (collectively referred to herein as the “Bank”) and
their respective past and present benefit plans and insurers, plan fiduciaries
and administrators, directors, trustees, officers, employees, agents, attorneys,
successors and assigns, whether or not specifically named herein with respect to
any and all claims, liabilities, causes of action, claims for attorney’s fees,
allocable in-house attorneys’ fees, costs, and/or any sort of claim whatsoever
whether known or unknown, directly or indirectly arising out of or in any way
involving Mark Garrigus as of the Effective Date of this Release, including, but
not limited to claims for wages, fraud, defamation, invasion of privacy,
interference with economic relations, breach of contract, promissory estoppel or
equitable relief, tort damages, employment discrimination or any claim for
employment rights or damages arising under state or federal law. Further, Mark
Garrigus understands and agrees that this Release covers claims for any and all
monetary and benefits claims of any kind, interest, damages, attorneys’ fees,
allocable in-house attorneys’ fees and costs, insurance, or additional benefits,
against the Bank relating to or arising out of Mark Garrigus’s relationship with
the Bank or its termination. Mark Garrigus also acknowledges and understands
that he has been fully compensated for all hours in which he performed services
for the Bank in accordance with all state, federal, and local wage and hour laws
and that he has not suffered any work-related injury for which he has not filed
a claim. Further, in consideration for the benefits herein provided, Mark
Garrigus also specifically agrees not to directly or indirectly recruit, nor
solicit for purposes of employment, any Bank employee for a period of one year
from the date of this Release. Section 5.    Mark Garrigus agrees that he will
never bring any claims or institute any proceedings (legal or otherwise) against
the Bank and he further agrees that he will not seek or receive damages from any
claim or charge of employment discrimination for anything that is released or
settled under the terms of this Release. He also agrees to withdraw and dismiss
any pending claims or actions he has against the Bank including but not limited
to those relating to or arising out of his employment and/or the termination of
his employment. Mark Garrigus promises that none of the rights, claims, actions,
damages or liabilities released by him under this Release have been, or will be,
assigned, conveyed or transferred in any fashion to any other person or entity.
Section 6.    Mark Garrigus agrees that he will keep the existence and terms of
this Release strictly confidential except that he may share these with his
spouse, legal counsel, accountant and/or financial advisor. Section 7.    Mark
Garrigus agrees that he will return any and all property and documents belonging
to the Bank and any copies thereof (including any computer and software,
confidential information, keys, identification cards, etc.) upon his Termination
Date. Section 8.    Express Waiver of Discrimination Claims.    Mark Garrigus
acknowledges this waiver and release of claims and rights includes a waiver of
any rights and claims he has arising under the Age Discrimination in Employment
Act (29 U.S.C. 626 et seq., as amended), Title VII of the Civil Rights Act of
1964 (42 U.S.C. 2000e et seq., as amended), the Americans With Disabilities Act
of 1990 (42 U.S.C. 12101- 12213), the Illinois Human Rights Act (775 ILL. Comp.
Stat. Ann. 5/1-101 et seq.), and all other federal, state, and local laws. The
waiver does not apply to any claims or rights under that may arise under the Age
Discrimination in Employment Act, (29 U.S.C. 626 et seq.) after the Effective
Date (as defined below) of this Release.   

a. By executing this Release and accepting the monetary and other benefits
outlined in this Agreement and Release, Mark Garrigus acknowledges the payments
and other promises and benefits provided under this Release are given in
consideration of his waiver of the rights and claims specified in this Release,
and the payments in this Release exceeds anything of value to which he is
already entitled.



--------------------------------------------------------------------------------

  

b. Mark Garrigus acknowledges he has been provided this Release and understands
he has a period of at least 45 days within which to consider this Release.

  

c. Mark Garrigus further understands he may revoke this Release for a period of
seven (7) days following the date this Release is executed. This Release will
not be effective or enforceable until the seven (7) day revocation period has
expired (“Effective Date”).

Section 9.    Each party agrees that he/it will not, directly or indirectly,
individually or in concert with others, engage in any conduct or make any
statement calculated or likely to have the effect of undermining, disparaging or
otherwise reflecting poorly upon the other party or he/its good will, products
or business opportunities, or in any manner detrimental to said other party,
though each party may give truthful and nonmalicious testimony if properly
subpoenaed to testify under oath. Section 10.    From the date on which he
executes this Release, and for as long thereafter as shall be reasonably
necessary, Mark Garrigus agrees to cooperate fully with the Bank in any
negotiation, transaction, investigation, litigation or other action arising out
of transactions in which he was involved or of which he had knowledge during
your employment by the Bank. If Mark Garrigus incurs any business expenses in
the course of performing his obligations under this paragraph, he will be
reimbursed for the full amount of all reasonable expenses in accordance with the
Bank’s standard policies upon his submission of adequate receipts confirming
that such expenses actually were incurred. In addition, the Bank agrees that any
indemnification policy of the Bank that applied to Mark Garrigus prior to the
Termination Date of this Release will extend to Mark Garrigus beyond said
Termination Date for any acts or omissions by Mark Garrigus prior to said
Termination Date that are covered by that policy. To the extent that the Bank’s
indemnification policy is determined by reference to an insurance policy or
other document, said insurance policy or document will control the Bank’s
obligation to indemnify Mark Garrigus under this Release. Section 11.    This
Release is intended to comply with Section 409A of the Internal Revenue Code of
1986, as amended, but the parties agree that the Bank is making no guarantee,
warranty, or representation in this Release regarding the tax effect of this
Agreement or the position that may be taken by any benefit plan administrator or
plan regarding the effect of this Release upon Mark Garrigus’s rights, benefits,
or coverage under any benefit plan. Section 12.    Mark Garrigus acknowledges
that he has read and understands this agreement in its entirety. He further
declares he has had the opportunity to have the contents and consequences of
this Release explained to him fully by legal counsel of his own selection, and
has acted voluntarily and of his own free will in executing this agreement. Mark
Garrigus acknowledges the decision to execute this Release was not predicated
nor influenced by any declaration representation of any of the persons or
entities released, other than as may be contained in this Release. Section 13.
   This Release constitutes the entire and only agreement between the parties,
supersedes all prior agreements and understandings between the parties, and any
representations or promises not contained herein shall not be binding upon or
imputed to the parties or unenforceable. This Release becomes effective and
enforceable on the seventh day after Mark Garrigus signs it.



--------------------------------------------------------------------------------

Section 14.    This Release shall be governed by and construed in accordance
with the laws of the State of Illinois without regard to its choice of law
provisions. If any provision of this Release shall be held invalid, illegal or
unenforceable, in whole or in part, the validity, legality and enforceability of
the remaining provisions will not be affected.

 

MARK GARRIGUS:     COLE TAYLOR BANK

/s/ MARK GARRIGUS

    By:  

/s/ NANCY M. KARASEK

Date: April 1, 2008     Title:   GSVP Human Capital     Date:   April 1, 2008

You are advised to consult with an attorney prior to signing this Agreement